Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 12/14/2021. Claims 1-20 are pending are now pending in this Application.


Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant argues that Duesterwald does not disclose “recommending web API’s and associated endpoints”.
In response to Applicant’s argument, the examiner submits that the invention discloses “its endpoint based on users’ query” (par [0022]). Duesterwald discloses “the invention recommend APIs to use in an existing context (par [0015]). The existing context includes: interface matching where the data definitions of an API are input and a resulting recommendation is based on the question if output of API A can be input of API B, using syntactic (keyword matching) and semantic approaches (par [0016]). Recommending API and resulting recommendation is based the question. Therefore, Duesterwald discloses this limitation.
The examiner respectfully maintained the rejection.




Allowable Subject Matter
Claims 3-5, 7-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duesterwald et al (U.S. Pub No. 2018/0232442 A1), and in view of Araujo et al (U.S. Pub No. 2020/0019699 A1).

As per claim 1, Duesterwald discloses a method, comprising: 
extracting, from a web application programming interface (API) repository, first information associated with a plurality of web APIs (Par [0026] Abstract, extracting topic, representative web API in a topic); 
outputting a set of recommendation results based on the provided input natural language query to the obtained ML model, wherein each recommendation result comprises a specific API name of the plurality of web API names and a specific endpoint of the plurality of endpoints (Par [0023].

Duesterwald does not explicitly disclose constructing an initial dataset associated with the plurality of web APIs by performing a first set of information processing operations on the extracted first 
However, Araujo discloses constructing an initial dataset associated with the plurality of web APIs by performing a first set of information processing operations on the extracted first information; constructing a training dataset by performing a second set of information processing operations on the constructed initial dataset, wherein the constructed training dataset comprises a plurality of natural language queries, a plurality of web API names, and a plurality of endpoints associated with the plurality of web API names (par [0023, 0035, 0051]);
 obtaining a Machine Learning (ML) model based on the constructed training dataset, wherein the ML model is trained based on the constructed training dataset (Par [0035]); 
receiving an input natural language query via an electronic user interface (UI) of a user device; providing the received input natural language query to the obtained ML model (Par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Araujo into the teachings of Duesterwald in order to improve data processing (Par [0001]).  
As per claim 2, Duesterwald discloses the method according to claim 1, wherein the web API repository comprises a plurality of documents associated with the plurality of web APIs, wherein each document of the plurality of documents comprises information mapped to a plurality of fields associated with a 
extracting, from a web application programming interface (API) repository, first information associated with a plurality of web APIs (Par [0026] Abstract, extracting topic, representative web API in a topic); 
outputting a set of recommendation results based on the provided input natural language query to the obtained ML model, wherein each recommendation result comprises a specific API name of the plurality of web API names and a specific endpoint of the plurality of endpoints (Par [0023].

Duesterwald does not explicitly disclose constructing an initial dataset associated with the plurality of web APIs by performing a first set of information processing operations on the extracted first information; constructing a training dataset by performing a second set of information processing 
However, Araujo discloses constructing an initial dataset associated with the plurality of web APIs by performing a first set of information processing operations on the extracted first information; constructing a training dataset by performing a second set of information processing operations on the constructed initial dataset, wherein the constructed training dataset comprises a plurality of natural language queries, a plurality of web API names, and a plurality of endpoints associated with the plurality of web API names (par [0023, 0035, 0051]);
 obtaining a Machine Learning (ML) model based on the constructed training dataset, wherein the ML model is trained based on the constructed training dataset (Par [0035]); 
receiving an input natural language query via an electronic user interface (UI) of a user device; providing the received input natural language query to the obtained ML model (Par [0035]).
It would have been obvious to one of ordinary kill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Araujo into the teachings of Duesterwald in order to improve data processing (Par [0001]).  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Monday to Thursday from 9:30AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




March 18, 2022
/THU N NGUYEN/Examiner, Art Unit 2154